Exhibit 10.55

SEVENTH AMENDMENT TO THE PROGESSIVE CORPORATION

EXECUTIVE DEFERRED COMPENSATION TRUST

(November 8, 2002 Amendment and Restatement)

THIS SEVENTH AMENDMENT, dated and effective as of the thirteenth day of June,
2011, unless otherwise specified herein, by and between Fidelity Management
Trust Company (the “Trustee”) and The Progressive Corporation (the “Company”);

WITNESSETH:

WHEREAS, the Trustee and the Company heretofore entered into a Trust Agreement
dated November 8, 2002, with regard to The Progressive Corporation Executive
Deferred Compensation Trust (the “Trust”); and

WHEREAS, the Sponsor hereby directs the Trustee, in accordance with Section 5
and 8(g) of the Trust Agreement, as follows: (i) at the close of business
(4:00p.m. ET) (“Market Close”) on June 14, 2011, to liquidate all participant
balances held in the Vanguard Total International Stock Index Fund Investor
Shares at its net asset value on such day, and to invest the proceeds in the
Vanguard Total International Stock Index Fund Institutional Shares at its net
asset value on such day; (ii) to redirect all participant contributions directed
to the Vanguard Total International Stock Index Fund Investor Shares after the
Market Close on June 14, 2011 to be invested in the Vanguard Total International
Stock Index Fund Institutional Shares; and (iii) to permit no further
investments in the Vanguard Total International Stock Index Fund Investor Shares
as an investment option for the Plan after the Market Close on June 14, 2011.
The parties hereto agree that the Trustee shall have no discretionary authority
with respect to this sale and transfer directed by the Sponsor. Any variation
from the procedure described herein may be instituted only at the express
written direction of the Sponsor; and

WHEREAS, the Trustee and the Company now desire to amend said Trust Agreement as
provided for in Section 12 thereof;

NOW THEREFORE, in consideration of the above premises, the Trustee and the
Company hereby amend the Trust Agreement by:

 

  (1) Effective at Market Close on June 13, 2011, amending the “investment
options” section of Schedule “A” to add the following:

 

  • Vanguard Total International Stock Index Fund Institutional Shares

 

  (2) Effective at Market Close on June 14, 2011, amending the “investment
options” section of Schedule “A” to delete the following:

 

  • Vanguard Total International Stock Index Fund Investor Shares



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustee and the Company have caused this Seventh
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.

 

THE PROGRESSIVE CORPORATION     FIDELITY MANAGEMENT TRUST COMPANY By:          
  By:           Its Authorized Signatory   Date       Its Authorized Signatory  
Date